Citation Nr: 0401347	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-02 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
dental trauma to teeth 6, 7, 8, and 9.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
dental trauma to teeth 6, 7, 8, and 9. 


FINDING OF FACT

The veteran has a current disability of replaceable missing 
teeth, numbers 6, 7, 8 and 9.


CONCLUSION OF LAW

The criteria for a compensable evaluation for missing teeth 
have not been met.  38 U.S.C.A. §§ 1155, 1712 (West 2002); 
38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913, 17.161 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the November 2002 statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.381, pertaining to 
service connection for dental conditions for treatment 
purposes.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a July 2001 VCAA letter, under a heading entitled 
"VA's Duty to Assist You in Obtaining Evidence for Your 
Claim," the RO stated that it would help the veteran obtain 
medical records, employment records, or records from other 
Federal agencies, but that the veteran had to provide the RO 
with sufficient information so that it could obtain the 
records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA treatment records identified by the 
veteran.  On a form dated July 2001 the veteran indicated 
that he had no further medical evidence to submit.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

A service dental record dated April 1953 indicated that the 
veteran received partial dentures for teeth 5, 6, 7, 8 and 9.

In a July 2001 statement, the veteran asserted that during 
service, while performing a routine task as a tank crewman, a 
fellow crewman accidentally struck the veteran with a sledge 
hammer, striking him fully in the mouth and breaking four of 
his upper front teeth.  He stated that he was unable to get a 
denture because he was in a war zone overseas, but when he 
returned to the states he was able to get an upper denture 
plate.

In a July 2002 statement, the veteran indicated that since he 
was discharged from service and up to the present time he had 
had four upper partial plates replaced, because of his teeth 
breaking off alongside the partial plate, or because of the 
partial plate itself breaking.  He stated that he went from a 
four-teeth partial plate to an eight-teeth partial plate over 
the past 45 years.  He stated that in March 2002 he had the 
remaining upper teeth pulled out and now used a full upper 
plate.

III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).

Outpatient dental services and treatment, and related dental 
appliances, shall be furnished under this section only for a 
dental condition or disability which is service-connected and 
compensable in degree; or which is a service-connected dental 
condition or disability due to combat wounds or other service 
trauma.  38 U.S.C.A. § 1712 (West 2002).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  
The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was a prisoner of war.  38 C.F.R. § 3.381 
(2003).  

Those having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability. 38 C.F.R. 
§ 17.161 (2003).  

Loss of teeth due to loss of substance of body of maxilla or 
mandible without loss of continuity warrants a 40 percent 
disability evaluation where the lost masticatory surface 
cannot be restored by suitable prosthesis and there is loss 
of all teeth; a 30 percent disability evaluation is warranted 
where the lost masticatory surface cannot be restored by 
suitable prosthesis and there is loss of all upper teeth or 
loss of all lower teeth; a 20 percent disability evaluation 
is warranted where the lost masticatory surface cannot be 
restored by suitable prosthesis and there is loss of all 
upper and lower posterior teeth or loss of all upper and 
lower anterior teeth; a 10 percent disability evaluation is 
warranted where the lost masticatory surface cannot be 
restored by suitable prosthesis and there is loss of all 
lower anterior teeth or all upper and lower teeth on one 
side; a zero percent disability rating is warranted where the 
loss of masticatory surface can be restored by suitable 
prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2003).

IV.  Analysis

The Board finds that the veteran's claim for entitlement to a 
compensable evaluation for residuals of dental trauma to 
teeth 6, 7, 8, and 9 is without legal merit.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  
The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was a prisoner of war.  38 C.F.R. § 3.381 
(2003).  Those having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161 (2003).  

Loss of teeth due to loss of substance of body of maxilla or 
mandible without loss of continuity warrants a 40 percent 
disability evaluation where the lost masticatory surface 
cannot be restored by suitable prosthesis and there is loss 
of all teeth; a 30 percent disability evaluation is warranted 
where the lost masticatory surface cannot be restored by 
suitable prosthesis and there is loss of all upper teeth or 
loss of all lower teeth; a 20 percent disability evaluation 
is warranted where the lost masticatory surface cannot be 
restored by suitable prosthesis and there is loss of all 
upper and lower posterior teeth or loss of all upper and 
lower anterior teeth; a 10 percent disability evaluation is 
warranted where the lost masticatory surface cannot be 
restored by suitable prosthesis and there is loss of all 
lower anterior teeth or all upper and lower teeth on one 
side; a zero percent disability rating is warranted where the 
loss of masticatory surface can be restored by suitable 
prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2003).

The veteran is service connected for residuals of dental 
trauma to teeth 6, 7, 8, and 9.  The residuals are missing 
teeth.  He has claimed that he is entitled to compensation 
for this disability.  However, the rating schedule does not 
provide for a compensable evaluation for replaceable missing 
teeth.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Replaceable 
missing teeth will be considered service-connected solely for 
the purpose of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 3.381.  That is, replaceable missing 
teeth are not a compensable disability, even if the teeth 
were lost due to trauma in service.  38 C.F.R. §§ 4.150, 
Diagnostic Code 9913, 17.161.  The evidence shows that the 
veteran's teeth are replaceable; the service dental records 
indicated that the veteran was fitted with a prosthesis for 
teeth 5, 6, 7, 8 and 9, and the veteran has indicated that he 
has had a prosthesis for over 45 years.  

The veteran is not service connected for any other disability 
pertaining to the teeth, nor has he asserted any other 
disability pertaining to the teeth.  Therefore, the veteran 
has not presented a valid legal claim, as replaceable missing 
teeth are not compensable under VA regulations.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to a compensable evaluation for residuals of 
dental trauma to teeth 6, 7, 8, and 9 is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



